28 N.Y.2d 757 (1971)
The People of the State of New York, Respondent,
v.
Marion Jackson, Appellant.
Court of Appeals of the State of New York.
Argued March 4, 1971.
Decided April 8, 1971.
Andrew M. Pinckney, Public Defender (Douglas P. Rutnik and Robert E. Harris of counsel), for appellant.
Arnold W. Proskin, District Attorney (Daniel G. Moriarty of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge GIBSON.
Judgment affirmed; no opinion.